Case 2:18-cv-00094-HCM-LRL Document 623 Filed 10/14/20 Page 1 of 2 PageID# 24066




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

  CENTRIPETAL NETWORKS, INC.,                     )
                                                  )
                        Plaintiff,                )
                                                  )
  v.                                              )
                                                    Case No.: No. 2:18-cv-00094-HCM-LRL
                                                  )
  CISCO SYSTEMS, INC.,                            )
                                                  )
                        Defendant.
                                                  )
                                                  )

                 STIPULATION REGARDING STAY AND APPEAL BONDS

         The parties, Centripetal Networks, Inc. and Cisco Systems, Inc., by counsel, hereby

  STIPULATE that, pursuant to Fed. R. Civ. P. 62(d), Local Rule 62(B), and Fed. R. App. P. 7, the

  parties have agreed as follows:

         1.      Any execution or enforcement of the judgment in this case, entered on October 5,

  2020 [ECF No. 622], shall be STAYED until after resolution of any appeal and this Court’s

  subsequent entry of the appropriate award of costs, expenses, and attorney’s fees; and

         2.      The filing of a supersedeas bond is WAIVED; and

         3.      Any bond or other security for costs on appeal is WAIVED.

  SO STIPULATED:


  /s/ Stephen E. Noona                              /s/ Dabney J. Carr, IV
  Stephen Edward Noona                              Dabney J. Carr, IV, VSB No. 28679
  Virginia State Bar No. 25367                      TROUTMAN SANDERS LLP
  KAUFMAN & CANOLES, P.C.                           P. O. Box 1122
  150 W Main St., Suite 2100                        Richmond, Virginia 23218-1122
  Norfolk, VA 23510                                 Telephone: (804) 697-1200
  Telephone: (757) 624-3239                         Facsimile: (804) 697-1339
  Facsimile: (888) 360-9092                         dabney.carr@troutmansanders.com
  senoona@kaufcan.com
Case 2:18-cv-00094-HCM-LRL Document 623 Filed 10/14/20 Page 2 of 2 PageID# 24067




  Paul J. Andre (pro hac vice)             DAVIS POLK & WARDWELL LLP
  Lisa Kobialka (pro hac vice)             Neil H. MacBride, VSB No. 79883
  James Hannah (pro hac vice)              neil.macbride@davispolk.com
  Hannah Lee (pro hac vice)                901 15th Street, NW
  KRAMER LEVIN NAFTALIS                    Washington, DC 20005
  & FRANKEL LLP                            Tel: (202) 962-7000
  990 Marsh Road                           Fax: (202) 962-7111
  Menlo Park, CA 94025
  Telephone: (650) 752-1700                DUANE MORRIS LLP
  Facsimile: (650) 752-1800                Louis N. Jameson (admitted pro hac vice)
  pandre@kramerlevin.com                   Matthew C. Gaudet (admitted pro hac vice)
  lkobialka@kramerlevin.com                John R. Gibson, VSB No. 72968
  jhannah@kramerlevin.com                  Jennifer H. Forte (admitted pro hac vice)
  hlee@kramerlevin.com                     1075 Peachtree Street, N.E., Suite 2000
                                           Atlanta, Georgia 30309-3929
  ATTORNEYS FOR PLAINTIFF                  Telephone: (404) 253-6900
  CENTRIPETAL NETWORKS, INC.               Facsimile: (404) 253-6901
                                           wjameson@duanemorris.com
                                           jrgibson@duanemorris.com
                                           jhforte@duanemorris.com

                                           Joseph A. Powers (admitted pro hac vice)
                                           30 South 17th Street
                                           Philadelphia, PA 19103-4196
                                           Telephone: (215) 979-1000
                                           Facsimile: (215) 689-3797
                                           japowers@duanemorris.com

                                           John M. Baird, VSB No. 77827
                                           Christopher J. Tyson, VSB No. 81553
                                           505 9th Street, N.W., Suite 1000
                                           Washington, DC 20004-2166
                                           Telephone: (202) 776 7851
                                           Facsimile: (202) 478 2620
                                           jmbaird@duanemorrris.com
                                           cjtyson@duanemorris.com

                                           Nicole E. Grigg (admitted pro hac vice)
                                           2475 Hanover Street
                                           Palo Alto, CA 94304-1194
                                           Telephone: (650) 847-4176
                                           Facsimile: (650) 618-2713
                                           NEGrigg@duanemorris.com

                                           ATTORNEYS FOR DEFENDANT CISCO
                                           SYSTEMS, INC.



                                       2
